Per Curiam.
All of plaintiff’s assignments of error are directed either to the charge of the court as given or to the alleged failure of the court to charge on pertinent aspects of the case. However, a careful examination of these assignments of error leads us to the conclusion that no sufficient prejudicial error has been shown to justify another trial. Two juries have accepted the defendant’s version of the facts and rendered verdicts on the crucial issue in his favor.
In the trial below we find
No Error.
Parker, J., not sitting.